DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a continuation of PCT International Application No. 
PCT/EP2018/051152, filed January 18, 2018, which claims priority under 35 U.S.C. §119 from German Patent Application No. 10 2017 203 984.1, filed March 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2019, June 6, 2019, July 14, 2020 and February 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (DE 29908831).
In regards to claim 1, D1 teaches a bolt (1) for fastening a component or a ground connection of electrical or electronic components to a vehicle body (paragraph [0010]), comprising: a head portion (15) having an external thread (21), said head portion (15) being configured from a steel material (steel, paragraph [0034]); and a foot portion (11) being configured from an aluminum alloy (aluminum alloy, paragraph [0031]); and a friction-weld (17, friction welding, paragraph [0029]) that connects the foot portion  (11) to the head portion (15) in a materially integrated manner (by friction welding, paragraph [0029]), wherein the bolt (1) is capable of being a welding bolt for stroke-ignition welding since D1 teaches it has the same structure and material as claimed, an end of said bolt (1) on an end side thereof that is capable of delimiting the foot portion (11) having an since D1 teaches it has the same structure and material as claimed.

In regards to claim 2, D1 teaches the bolt according to claim 1, wherein a bolt is a ground bolt (ground, [0010]), wherein both the head portion (15) and the foot portion (11) have key faces for engaging a tool (polygon shape, see figure 1, flattened areas, so that there is a polygon on which z. B. can attack a wrench, paragraph [0030]).

In regards to claim 3, D1 teaches the bolt according to claim 1, wherein the foot portion (11), in a portion that is contiguous to the end face, is configured so as to be cylindrical (figure 1).

In regards to claim 4, D1 teaches the bolt according to claim 1, wherein the head portion (15) has a bearing flange (25) which protrudes outward in relation to the external thread (21) and has a contact face (outer surface), a ground connection that is plug-fitted onto the external thread being capable of being clamped on said contact face by screw-fitting a nut ( A so-called collar 23 , which protrudes laterally, adjoins the area with the external thread 21 towards the first bolt end 13 . The collar serves z. B. the stabilization and alignment of the weld stud on the metal sheet by resting against it after welding, paragraph [0030]), and the contact face is at least in portions provided with a knurling (see the figure below).


    PNG
    media_image1.png
    569
    510
    media_image1.png
    Greyscale



In regards to claim 5, D1 teaches the bolt according to claim 1, wherein the head portion (15) of the bolt (1) is formed by a steel bolt (which, by way of the end side thereof that faces away from the external thread (21), is friction-welded  (17, friction welding, paragraph [0029]) to an aluminum profile portion (11, aluminum alloy, paragraph [0031]) having a hexagonal external contour (figure 1).

In regards to claim 7, D1 teaches a bolt assembly (1) for fastening a component or a ground connection of electrical or electronic components to a vehicle body (paragraph [0010]), said bolt assembly comprising: a bolt (1) having a head portion (15) with an external thread (21, figure 1), said head portion (15) being configured from a steel material  (steel, paragraph [0034]), and a foot portion (11) which is configured from an aluminum alloy (aluminum alloy, paragraph [0031]) and is connected in a materially integral manner to the head portion (15) by way of a friction-welded connection (by friction welding, paragraph [0029]), and an aluminum component (metal sheet, AlMg(3)/AlMg(4.5); paragraph [0032]), wherein the bolt (1) on an end side of the foot portion (11) is capable of being welded to the aluminum component (sheet metal) by stroke-ignition welding (welding stud on the metal sheet to it, paragraph [0029]).

In regards to claim 8, D1 teaches the bolt assembly according to patent claim 7, wherein the bolt has an ignition tip (see the figure below) on an end side capable to facilitate the stroke-ignition welding since it is shaped and made of the same material as the applicant’s claimed bolt.


    PNG
    media_image2.png
    568
    523
    media_image2.png
    Greyscale



In regards to claim 9, D1 teaches the bolt assembly according to claim 8, wherein the bolt (1) is a ground bolt, wherein both the head portion and the foot portion have key faces for engaging a tool.

In regards to claim 10, D1 teaches the bolt assembly according to claim 8, wherein the foot portion (11), in a portion that is contiguous to the end face, is configured so as to be cylindrical (see figure 1).

In regards to claim 11, D1 teaches the bolt according to claim 8, wherein the head portion (15) has a bearing flange (25) which protrudes outward in relation to the external thread (21) and has a contact face (outer surface), a ground connection that is plug-fitted onto the external thread being capable of being clamped on said contact face by screw-fitting a nut ( A so-called collar 23 , which protrudes laterally, adjoins the area with the external thread (21) towards the first bolt end (13) . The collar serves the stabilization and alignment of the weld stud on the metal sheet by resting against it after welding, paragraph [0030]), and the contact face is at least in portions provided with a knurling (see the picture below).


    PNG
    media_image1.png
    569
    510
    media_image1.png
    Greyscale




In regards to claim 12, D1 teaches the bolt according to claim 8, wherein the head portion (15) of the bolt (1) is formed by a steel bolt (which, by way of the end side thereof that faces away from the external thread (21), is friction-welded  (17, friction welding, paragraph [0029]) to an aluminum profile portion (11, aluminum alloy, paragraph [0031]) having a hexagonal external contour (figure 1).

In regards to claim 14, D1 teaches a method capable for producing a bolt assembly (1) for fastening a component or a ground connection of electrical or electronic components to a vehicle body (paragraph [0010]), the method comprising the acts of: providing a bolt (1) according to claim 1; providing an aluminum component (metal sheet, AlMg(3)/AlMg(4.5); paragraph [0032]); and welding the bolt (1) at an end side thereof to the aluminum component (metal sheet, AlMg(3)/AlMg(4.5); paragraph [0032]).

	In regards to claim 15, D1 teaches the method according to claim 14, wherein the welding is capable of being carried out via stroke-ignition welding.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (DE 29908831) in view of Kaita (JP 2011/00160A).

In regards to claim 6, D1 teaches the bolt according to claim 1, and the foot portion being made of aluminum alloy. 

D1 does not explicitly teach the aluminum is configured from a 6000 series aluminum alloy.

Kaita teaches a flange bolt being made of 6000 series aluminum alloy.

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the aluminum alloy of D1 the 6000 series aluminum alloy as taught by Kaita because the material has corrosion resistance such as intergranular corrosion resistance is also improved.

In regards to claim 13, D1 teaches the bolt according to claim 8, and the foot portion being made of aluminum alloy. 

D1 does not explicitly teach the aluminum is configured from a 6000 series aluminum alloy.

Kaita teaches a flange bolt being made of 6000 series aluminum alloy.

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the aluminum alloy of D1 the 6000 series aluminum alloy as taught by Kaita because the material has corrosion resistance such as intergranular corrosion resistance is also improved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848